DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 60 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 60 and 69, these claims recite “after pressing”. However, there is no previously recited pressing. Accordingly there is a lack of antecedent basis for a previously recited pressing limitation which appears to be referenced by “after pressing”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52-56, 58-59, 61-65 and 67-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (WO 2013/079950 A1).
	Regarding claim 52, Barker teaches a wear resistant foil comprising a first foil comprising a first thermoplastic material and second foil comprising a second thermoplastic material, wherein wear resistant particles are arranged between the first and second foils (page 8, lines 3-8; page 12, line 19 to page 13, line 14; page 14, lines 3-12; page 15, lines 12-19; page 18, page 19, lines 1-10). In view of the teaching of lamination by heat and pressure of polymer layer and the recitation of several thermoplastic polymers (page 8, lines 3-8), it is reasonably clear the polymers are thermoplastic.
	Regarding claim 53, a portion of the particles are enclosed by the foils, thus satisfying this limitation (Figure 1; Abstract; page 6, lines 5-15; page 15, lines 12-18).
	Regarding claims 54-55, Barker teaches polyvinyl chloride and polyurethane (page 8, lines 3-8).
	Regarding claim 56, Barker teaches aluminum oxide (page 13, line 6).
	Regarding claim 58, a portion of the particles do not protrude from a surface of the second foil opposite the first foil, thus satisfying this limitation (Figure 1; Abstract; page 6, lines 5-15; page 15, lines 12-18).
	Regarding claim 59, Barker teaches this additional limitation (page 1, lines 23-24; page 6, line 2; page 14, lines 9-10).
	Regarding claim 61, Barker teaches the additional claimed core, satisfied by a PVC backing sheet and PVC mid layer sheet, wherein the wear resistant foil is arranged on the core (Figure 1; page 19, lines 11-16; page 20, lines 8-12).
	Claims 62-65 and 67 are satisfied for the reasons provided above.
	Regarding claim 68, Barker clearly teaches this additional limitation (Figure 1; page 12, line 16; page 20, lines 8-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 57 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Barker as applied to claims 52-56, 58-59, 61-65 and 67-68 above, and further in view of Chen (US 6218001).
	Regarding claims 57 and 66, while Barker does not recite a particle size in this range, Chen suggests providing particles having a particle size of about 25-35 µm in flooring products to provide wear resistance (column 4, lines 10-17; column 2, lines 21-27). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include particles having a size in the claimed range in the Barker because one of ordinary skill in the art would have been motivated to provide wear resistance in accordance with the teachings of Chen.

Claims 60 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Barker as applied to claims 52-56, 58-59, 61-65 and 67-68 above, and further in view of Schneider (US 6444075).
	Regarding claims 60 and 69, while not recited by Barker, Schneider suggests an upper wear layer may be as thin as 51 µm (2 mil; column 3, lines 49-50). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness in the claimed range in Barker because one of ordinary skill in the art would have been motivated to provide a known suitable wear layer thickness, as evidenced by Schneider.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745